DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-17, 19-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15-17, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US2011/0311115) in view of Bruder et al. (US2014/0171782) and Matthews (US2014/0254904)
To claim 16, Li teach a method for determining error analysis data describing the registration accuracy of a first elastic (non-rigid) registration between first and second image data describing images of an anatomical structure of a patient (abstract, paragraph 0003), the method comprising executing, by at least one processor of at least one computer, the steps of: 
acquiring, at the at least one processor, the first image data describing a first image of the anatomical structure (paragraph 0012, acquiring source image); 
acquiring, at the at least one processor, the second image data describing a second image of the anatomical structure (paragraph 0012, acquiring target image); 
determining, by the at least one processor, first registration data describing a first elastic registration of the first image data to the second image data by mapping the first image data to the second image data using a registration algorithm (paragraph 0012, using non-rigid registration technique to produce forward transformation map from source image to target image); 
determining, by the at least one processor, second registration data describing a second elastic registration of the second image data to the first image data by mapping the second image data to the first image data using the registration algorithm (paragraph 0012, using non-rigid registration technique to produce backward/reverse transformation map from target image to source image); 

wherein determining, by the at least one processor, error analysis data comprises: transforming the original position of a data point within the first image data using the first registration data; transforming the transformed position using the second registration data to obtain a new position of the data point; calculating the distance between the original position and the new position of the data point to obtain an observed error (S24 of Fig. 2 and paragraphs 0011, 0043 of Li, pointwise consistency registration error is considered observed error, wherein consistency registration error CRE is computed as the distance between the original position of a point and the transformed position of the point after forward and backward registration)
wherein determining error analysis data comprises determining observed errors for a plurality of data points within the first image data (S25 of Fig. 2, paragraph 0043); 
wherein determining error analysis data comprises determining at least one statistical parameter from the plurality of observed errors (S25 of Fig. 2, paragraph 0043);
wherein determining error analysis data comprises defining at least one data area within the first image data (S25 of Fig. 2, paragraph 0043, data area can be the whole image); 
But, Li do not expressly disclose determining at least one local statistical parameter for the observed errors obtained for data points within the at least one data area, wherein the at least one local statistical parameter is a maximum observed error, a median observed error, a mean observed error or a standard deviation of the observed error; wherein the method further includes the step of acquiring, at the at least one processor, critical structure data describing the position of at least one critical structure corresponding to a region of interest within the anatomical 
However, Li does teach computing a value of displacement vector (e.g., distance) of an individual point and accordingly may provide for a more reliable analysis of registration validation (paragraph 0031).
	Bruder teach localization in anatomical imaging comprises: calculating the distance between the position of the critical structure and the position of the at least one data area within the first image data, the critical structure data representing an area within the first image data which is distinct from the at least data area (paragraphs 0010, 0024, 0027, 0044-0045, distance between a target structure and a transducer, wherein the target structure is a tumor/critical structure, and the transducer is considered an area within image data), and determining error analysis data comprises defining at least one data area within the first image data and determining at least one local statistical parameter for the observed errors obtained for data points within the at least one data area, wherein the at least one local statistical parameter is a maximum observed error, a median observed error, a mean observed error or a standard deviation of the observed error (paragraph 0044, expected distance error is considered as mean observed error), which would have been obvious to one of ordinary skill in the art before the 
	Matthews teach at the at least one processor (abstract, Figs. 2, 5) acquiring critical structure data (critical may be defined by design/application preference, which makes any structure data of interest considered critical) describing the position of at least one critical structure corresponding to a region of interest within the anatomical structure in the first image data (paragraphs 0002, 0098, in the field of medical imaging, such as aligning current image of a patient with a prior image of the same patient to assess disease, e.g., critical structure, progression or results of treatment) and calculating the distance between the position of the critical structure and the position of at least one data area within the first image data (paragraphs 0025, 0039-0043, 0087; paragraphs 0032, 0054, evaluate image registrations with localized error determination, which respects to consistency registration error teachings in Li above), wherein a round-trip transformation, such as transforming selected set of points within first set of image data A (paragraphs 0039, 0044, wherein critical structure may obviously be interpreted as included within area of selected set of points) by forward transformation map (TAB) and then by backward/reverse transform map (TBA), wherein respective distances between said selected set of points and post-transformed set of points are determined, wherein a mean of said respective distances (local statistical parameter for observed errors)  is determined as a measure of the difference between the forward registration and the backward/reverse registration (Fig. 2 and related disclosure), wherein alterative statistical parameters such as the distance moved by a single point, a weighted average distance between points, a standard deviation between the eight (or other number of) distances, the variance of the eight (or other number of) distances, or any other suitable measure may well be determined (paragraphs 0043-0044).


To claim 15, Li, Bruder and Matthews teach a system, comprising at least one computer having at least one processor configured to execute a method for determining error analysis data describing the registration accuracy of a first elastic registration between first and second image data describing images of an anatomical structure of a patient (as explained in response to claim 16 above).

To claim 24, Li, Bruder and Matthews teach a non-transitory computer-readable program storage medium storing a computer program which, when executed by at least one processor of at least one computer, causes the computer to perform a medical data processing method for determining error analysis data describing the registration accuracy of a first elastic registration between first and second image data describing images of an anatomical structure of a patient (as explained in response to claim 16 above). 

To claim 25, Li, Bruder and Matthews teach a computer, comprising a non-transitory computer-readable program storage medium storing a computer program which, when executed by at least one processor of the computer, causes the computer to perform a medical data processing method for determining error analysis data describing the registration accuracy of a first elastic 

To claim 26, Li, Bruder and Matthews teach a method for determining error analysis data describing the registration accuracy of a first elastic registration between first and second image data describing images of an anatomical structure of a patient (as explained in response to claim 16 above).



To claim 17, Li, Bruder and Matthews teach claim 16.
Li, Bruder and Matthews teach wherein determining, by the at least one processor, the first registration data involves determining a first transformation vector field for transforming the first image data to the second image data and determining, by the at least one processor, the second registration data involves determining a second transformation vector field for transforming the second image data to the first image data, wherein determining the first transformation vector field is independent from determining the second transformation vector field (paragraph 0012 of Li, transformation map is considered to be a vector field in the context of non-rigid registration). 

To claim 23, Li, Bruder and Matthews teach claim 15.
Li, Bruder and Matthews teach wherein acquiring, at the at least one processor, the critical structure data comprises acquiring atlas data describing a model of the anatomical structure (paragraphs 0025, 0087 of Matthews). 



Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US2011/0311115) in view of Bruder et al. (US2014/0171782), Matthews (US2014/0254904) and Zhao et al. (US2015/0201910).
To claim 19, Li, Bruder and Matthews teach claim 16.
But, Li, Bruder and Matthews do not expressly disclose further comprising the step of determining, by the at least one processor, an associating function which describes a relation of the observed errors to real mapping errors or target registration errors. 
	Zhao teach determining by the at least one processor, an associating function which describes a relation of the observed errors to real mapping errors or target registration errors (paragraphs 0126, 0145-0148, 0154), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the modified method of Li, Bruder and Matthews, in order to further analyze accuracy.

To claim 20, Li, Bruder, Matthews, and Zhao teach claim 19.
Li, Bruder, Matthews, and Zhao teach further comprising the step of determining, by the at least one processor, for each of a plurality of sample data points within the first image data a set comprising an observed error and a real mapping error or a target registration error and determining the associating function from associating the sets of observed errors and real mapping errors or target registration errors (as explained in response to claim 19 above). 


Li, Bruder, Matthews, and Zhao teach wherein determining, by the at least one processor, a real mapping error (paragraphs 0157-0158 of Zhao) comprises: defining a sample data point within the first image data; transforming the original position of the sample data point within the first image data using the first registration data; identifying the transformed position of the sample data point; calculating the distance between the transformed position of the sample data point and a real position of a sample data point within the second image data corresponding to the sample data point within the first image data to obtain the real mapping error (claimed steps define definition of target registration error or TRE, which is a deviation between mapped positions and a real position in the second image, which would have been obvious to one of ordinary skill in the art to implement in obtaining TRE, and admitted by applicant as prior art). 

To claim 22, Li, Bruder, Matthews, and Zhao teach claim 19.
Li, Bruder, Matthews, and Zhao teach wherein determining, by the at least one processor, a real mapping error comprises: calculating virtual image data by transforming the first image data using the first registration data; determining auxiliary registration data describing an ideal elastic registration without errors of the first image data to the virtual image data by mapping the first image data to the virtual image data using the registration algorithm; defining a sample data point within the first image data; transforming the original position of the sample data point within the first image data using the first registration data to obtain a first transformed position of the sample data point; transforming the original position of the sample data point within the first image data using the auxiliary registration data to obtain a second transformed position of the sample data point; calculating the distance between the first transformed position and the second 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        June 5, 2021